Hart, J. (after stating the facts). Counsel for the plaintiff insists that one wrongfully expelled from a fraternal benefit society is not bound, to exhaust his remedy within the order before seeking a remedy in the civil courts to be restored to membership and for damages for the wrongful expulsion. Counsel insists that the expulsion was wrongful because he was not given a fair trial within the meaning of the by-laws of the association in that he was not permitted to testify and under oath deny that he was guilty of the charges preferred against him. In Independent Order of Sons and Daughters of Jacob of America v. Wilkes, 98 Miss. 179, 52 L. R. A. (N. S.) 817, and in St. Louis Southwestern Ry. Co. of Texas v. Thompson, 102 Tex. 89, 19 Ann. Cas. 1250, the court held that an action to recover damages for the wrongful expulsion of the plaintiff from a fraternal benefit society may be maintained without first exhausting the remedy by appeal to the tribunals of the society. In each of the cases the court recognized that on application to restore plaintiff to membership in the society the civil courts would not take jurisdiction until the applicant had exhausted his remedies under the laws of the society. The court said, however, that the same reason does not apply in a suit for damages. It was said that the right to apply to the courts for redress of injuries where property rights were involved exists in favor of all citizens and could not be abridged by any association except by consent of the members. In such a case the society would not be- concerned in the member continuing in the order and would, therefore, have no ground upon which to stand in demanding that the remedy by appeal under- the by-laws of the order should be exhausted before the society was called upon to respond in damages for wrongfully expelling one of its members. The case is different, however, where the expelled member seeks reinstatement in the order and asks to be restored to the rights and privileges of its members. In such a case the society is interested in the reinstatement ,of the member and his continuance in the order. The order in the present case was organized to promote the social and moral interests of its members and to protect their families. In order to do this, it provided for the expulsion of its members for certain causes. The control and discipline of its members within the limits provided for in the order is a part of the purpose of the organization of the association, and to accomplish this end the by-laws providing for the trial of the members and for appeals were established. The general rule is that, where the purpose of the suit is to be restored to membership in the society, the courts will not interfere to relieve a member against a sentence of discipline, suspension, or expulsion until the means of relief within the order, including appeals, afforded by the rules of society have been exhausted. 7 C. J., p. 1123, § 84, and cases cited in note 10. Many decisions from various courts of last resort of the several States are cited in support of the text; and we think the rule just announced is the correct one. This brings us to the consideration of the question of whether the object of the present suit is merely to reinstate the member in the association or is an action for damages for the wrongful expulsion of the member. The prayer of the complaint of the plaintiff seeks relief in both these respects. However, a stipulation as to the object of the suit was filed by the parties in the court below. The material part of the stipulation has been copied in our statement of facts and need not be repeated here. Reference to it will show that the plaintiff elected to treat this suit as an application to be restored to membership in the society. Treated as proceeding to restore his membership in the society, the decision of the court below was correct. The by-laws provide that the member may appeal from an adverse decision of the president of the grand lodge to the board of directors and in turn from that body to the grand lodge, whose decision shall be final. Without discussing the question of whether or not the decision of the highest appellate tribunal of the society would be conclusive, we are of the opinion that the contract of the plaintiff with the society required him to first seek redress within the society itself by carrying the question to the. highest .tribunal in cases where the purpose is to be restored to membership in the society. The decided weight of authority is that fraternal organizations like the one in question may provide methods for redressing grievances and deciding controversies, and may compel members to resort to the prescribed method of procedure before invoking the power of the courts for reinstatement in the society. The members voluntarily enter such organizations and subscribe to their by-laws which, as we have above seen, are enacted alike for the protection of the members and the society. Hence where the member seeks to be restored to his rights and privileges in the society, he must pursue the course prescribed by the by-laws before resorting to the courts to enforce his claim. It follows that the decree must be affirmed.